     Case 2:20-cv-02110-JAD-EJY Document 4 Filed 11/19/20 Page 1 of 3



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    WILFREDO REYES III,                                         Case No. 2:20-cv-02110-JAD-EJY
 4                     Plaintiff
 5           v.                                                                  ORDER
 6    TRINITY STAFF, et al.,
 7                     Defendants.
 8

 9   I.      DISCUSSION

10           On November 16, 2020, Plaintiff, an inmate in the custody of the Clark County Detention

11   Center (“CCDC”), submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1).

12   Plaintiff has neither paid the full $400 filing fee for this matter nor filed an application to proceed in

13   forma pauperis.
             Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a
14
     civil action may apply to proceed in forma pauperis, which allows the inmate to file the civil action
15
     without prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must
16
     submit all three of the following documents to the Court:
17
             (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s
18
             approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
19
             (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
20
             (i.e. page 4 of this Court’s approved form), and
21
             (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
22
             six-month period.
23
             The Court grants Plaintiff a one-time extension to file a fully complete application to proceed
24
     in forma pauperis containing all three of the required documents, or in the alternative, pay the full
25   $400 filing fee for this action on or before January 19, 2021. Absent unusual circumstances, the
26   Court will not grant any further extensions of time.
27

28
     Case 2:20-cv-02110-JAD-EJY Document 4 Filed 11/19/20 Page 2 of 3




 1           If Plaintiff is unable to file a fully complete application to proceed in forma pauperis with

 2   all three required documents or pay the full $400 filing fee on or before January 19, 2021, this case

 3   will be subject to dismissal without prejudice for Plaintiff to file a new case with the Court when

 4   Plaintiff is either able to acquire all three of the documents needed to file a fully complete application

 5   to proceed in forma pauperis or pays the full $400 filing fee.
             A dismissal without prejudice means Plaintiff does not give up the right to refile the case
 6
     with the Court, under a new case number, when Plaintiff has all three documents needed to submit
 7
     with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file an
 8
     application to proceed in forma pauperis and instead pay the full filing fee of $400 on or before
 9
     January 19, 2021 to proceed with this case.
10
             The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not
11
     file the complaint unless and until Plaintiff timely files a fully complete application to proceed in
12
     forma pauperis with all three documents or pays the full $400 filing fee.
13
     II.     CONCLUSION
14
             For the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of the Court shall send
15
     Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well as the
16
     document entitled information and instructions for filing an in forma pauperis application.
17           IT IS FURTHER ORDERED that on or before January 19, 2021, Plaintiff shall either pay
18   the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
19   administrative fee) or file with the Court:
20           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
21           approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
22           3),
23           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

24           (i.e. page 4 of this Court’s approved form), and

25           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

26           six-month period.

27

28
                                                      -2-
     Case 2:20-cv-02110-JAD-EJY Document 4 Filed 11/19/20 Page 3 of 3




 1           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

 2   proceed in forma pauperis with all three documents or pay the full $400 filing fee for a civil action

 3   on or before January 19, 2021, this case will be subject to dismissal without prejudice for Plaintiff

 4   to refile the case with the Court, under a new case number, when Plaintiff has all three documents

 5   needed to file a complete application to proceed in forma pauperis or pays the full $400 filing fee.
             IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint (ECF
 6
     No.1-1) but will not file it at this time.
 7
             DATED this 19th day of November, 2020
 8

 9

10
                                                  ELAYNA J. YOUCHAH
11                                                UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    -3-
